10

il

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

Case 8:20-cv-01005-JDE Document1 Filed 06/02/20 Pagelof9 Page ID#:1

Lindsy Martin Esq,

State Bar Number: 308210

17221 E. 17th St., Ste #F

Santa Ana, CA 92705

Telephone: [714]-617-5868

Email Address: imartinlaw@yahoo.com

Attorney for Plaintiff

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

TITO VASQUEZ,
Plaintiff,

VS.

SHELL GAS STATION dba SHELL, a
business entity; RAWA & SONS, LLC, a
limited liability company,

Defendants

 

 

 

 

Case No.:

COMPLAINT FOR DAMAGES AND
INJUNCTIVE RELIEF FOR VIOLATIONS
OF AMERICANS WITH DISABILITIES
ACT; CALIFORNIA UNRUH CIVIL
RIGHTS ACT;

CALIFORNIA DISABLED PERSONS ACT;
GENERAL NEGLIGENCE

Plaintiff, TITO VASQUEZ complains of Defendants, SHELL GAS STATION

dba SHELL, a business entity, and RAWA & SONS, LLC, a limited liability company, owner of

the business and believed to hold the business license and the company, owner of the premises,

building and/or the land, and alleges:

|

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 
10

Il

~ 12

13

ld

15

16

17

18

19

20

21

22

24

25

26

a7

28

 

 

Case 8:20-cv-01005-JDE Document1 Filed 06/02/20 Page 2o0f9 Page ID #:2

PARTIES

1. Plaintiff is a California resident with physical disabilities. He suffers from
paralysis to the right side of his body caused when in 2012 he suffered a stroke. He cannot walk
and utilizes both a manual and a motorized wheelchair for mobility. He suffers daily with pain
that requires him to take pain medication. He needs to park and must park in a demarcated
handicap parking space with van access, or else he suffers serious discomfort and difficulties.

2. Defendants are, or were at the time of the incident, the real property owners, business
operators, lessors, and/or lessees of SHELL. GAS STATION dba SHELL, a business located at
21404 Sherman Way, Canoga Park, CA 91303. Plaintiff is informed and alleges that Defendant
RAWA & SONS, LLC, a limited liability company, is the owner of the business and believed to
be also the business license holder, and is the owner of the premises, building and/or the land.

3. Plaintiff does not know the true names of all possible defendants, their business
capacities, their ownership connection to the property and the business, or their relative
responsibilities in causing the access violations herein complained of, and plaintiff alleges a joint
venture and common enterprise by all defendants. Plaintiff is informed and believes that each of
the defendants herein is responsible in some capacity for the events and damages alleged, or is a
necessary party for obtaining appropriate relief. Plaintiff shall seek leave to amend the complaint
to name and add other defendants when ascertained.

JURISDICTION & VENUE:

4. This court has subject matter jurisdiction over this action pursuant to 28 U.S. Code

§ 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with Disabilities Act of 1990,

42 U.S.Code § 12101, et seq.
2

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 
10

1]

12

13

14

15

16

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 8:20-cv-01005-JDE Document1 Filed 06/02/20 Page 3of9 Page ID #:3

5. Pursuant to pendant jurisdiction, an attendant and related cause of action, arising from
the same nucleus of transactions, is also brought under California’s Unruh Civil Rights Act, and
the California Disabled Persons Act, which acts expressly incorporate the Americans with
Disabilities Act.

6. Venue is proper in this court pursuant to 28 U.S.Code § 1391(b) and is founded on the
fact that the real property which is the subject of this action is located in this district and that
plaintiffs causes of action arose in the district. The property address is stated in Paragraph 2.

FACTUAL ALLEGATIONS:

7. Plainuff went to SHELL GAS STATION in or about December 2019, to make a
purchase. When entering the premises, Plaintiff noticed the handicapped parking space paint was
faded, making it difficult to locate the parking space. The handicapped parking space was also
being used as a storage space, in which Plaintiff could not park there. Therefore, this condition
of the parking lot denied the Plaintiff as a disabled person full and equal access and caused him
difficulty and frustration during his shopping experience.

8. Failing to provide full and properly maintained access to the premises and restroom
areas amounts to a violation of the operative American with Disabilities Act Guidelines
(ADAAG),. Additionally, the width of the aisles, and the lack of a grab bar in the restroom shows
neglect and that Defendants are not implementing any policy of upkeep so as to give disabled
persons practical access to the given premises and services equal to the access enjoyed by noni-
disabled persons, and this amounts to illegal discrimination against disabled persons who wish to

patronize SHELL GAS STATION as a place of public accommodation.

3

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 
10

11

12

14

13

16

17

18

19

20

21

22

23

24

26

27

28

 

 

Case 8:20-cv-01005-JDE Document 1 Filed 06/02/20 Page 4of9 Page ID #:4

9. Plaintiff personally encountered violations of applicable legal obligations and
standards, that prevented him from full and equal access to convenient, safe, adequate and
appropriate parking. Plaintiff would like to patronize this establishment again but cannot do so
until the Defendants remove these barriers or obstacles to proper access equal for everyone, and
correct all violations of law. Plaintiff seeks to have all barriers and obstacles related to disabled
persons remedied, whichever may exist, regardless of whether he personally encountered any of
them,---See Doran v. 7-11; 524 F3d 1034 (9 Cir 2008), holding that once a handicapped
plaintiff encounters one barrier to equal access at a given site, he can sue to have all other
barriers relating to his disability removed even if he did not personally encounter those barriers
on the given occasion. Additionally, the Plaintiff believes and alleges that Defendants’ failure to
remedy and remove the specific barriers (difficulties) to access for disabled persons, as
mentioned in Paragraph 7 above, is intentional because a) these particular barriers are obvious,
and b) the defendants, jointly and severally, exercised full control and dominion over the
conditions on the land and at the business at this particular location, and therefore the lack of and
barriers to full equal access for disabled persons was not mere “accidental oversight”, given that
had the defendants intended any other situation they had the means and ability to make the land
and business fully compliant with the legal requirements mandated by the laws, as set forth in the
causes of action below.

I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
WITH DISABILITES ACT OF 1990

(On behaif of plaintiff against all defendants (42 U.S. Code § 12101, et seq.))

4

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 
10

1]

12

13

14

16

iF

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:20-cv-01005-JDE Document1 Filed 06/02/20 Page5of9 Page ID#:5

10, Plaintiff realleges and incorporates by reference the allegations contained in all prior
paragraphs of this complaint.

11. Defendants own, operate, lease from or lease to a place of public accommodation
commonly known as SHELL GAS STATION. Under the Americans with Disabilities Act
(ADA), it is an act of discrimination for any person(s) who owns, leases (or leases to), or
operates a place of public accommodation to deny to disabled persons the full and equal
enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any
place of public accommodation. See 42 U.S. Code § 12182(a). Discrimination is defined, inter
alia, including but not limited to, as follows:

a. A failure to make reasonable modifications in policies, practices, or procedures,
when such modifications are necessary to afford such goods, services, facilities,
privileges, advantages, or accommodations to individuals with disabilities, unless
the entity can demonstrate that making such modifications would fundamentally
alter the nature of such goods, services, facilities, privileges, advantages, or
accommodations, 42 U.S. Code § 12182(b)(2)(A)(ii).

b. A failure to remove architectural barriers, and communication barriers that are
structural in nature, in existing facilities, ...where such removal is readily
achievable. See 42 U.S. Code § 12182(b)(2)(A)(iv). Barriers can be defined by
reference to the ADAAG, found at 28 Code Federal Regulations, Part 36,
Appendix D.

c. A failure to design and construct facilities for first occupancy, if later than 30

months after July 26, 1990, that are readily accessible to and usable by individuals
5

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 
10

11

12

id

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:20-cv-01005-JDE Document1 Filed 06/02/20 Page 6of9 Page ID #:6

with disabilities, except where an entity can demonstrate that it is structurally
impracticable to meet the requirements of such subsection in accordance with
standards set forth or incorporated by reference in regulations issued under this
subchapter. 42 U.S. Code § 12183(a)(1).

12. Defendants are persons or business entities that own, operate, or lease a place of
public accommodation. Defendants are required to avoid discrimination and have specific duties
to (1) ensure that all construction, alteration, or modification is barrier-free as to disabled persons
and complies with the currently operative Americans with Disabilities Act Accessibility
Guidelines (ADAAG); and/or (2) remove all existing barriers to disabled persons where such
removal is readily achievable, and/or (3) to provide alternatives to barrier removal for the benefit
of the disabled persons so that they do enjoy equal access at places of public accommodation.
The defendants have failed to meet these obligations. Consequently, plaintiff is entitled to court-
ordered relief against the defendants, to make sure that within six months from the beginning of
this action the defendants render their public accommodation premises fully compliant with the
Americans with Disabilities Act.

i. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
CIVIL RIGHTS ACT
(On behalf of plaintiff and against ali defendants (Cal Civil Code § 51-53))

13. Plaintiff realleges and incorporates by reference the allegations contained in all prior
paragraphs of this complaint.

14. Because defendants violated plaintiff's rights under the ADA, they also violated the

Unruh Civil Rights Act and are liable for damages. Civil Code § 51(f), 52(a).
6

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 
10

{I

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 8:20-cv-01005-JDE Document1 Filed 06/02/20 Page 7of9 Page ID #:7

15. Because the violation of the Unruh Civil Rights Act resulted in difficulty, discomfort,
and embarrassment for the plaintiff, the defendants are also responsible for statutory damages,
i.e., civil penalties See Civil Code § 51(f), 52(a).

If. THIRD CAUSE OF ACTION: VIOLATION OF THE CALIFORNIA

DISABLED PERSONS ACT

(On behalf of plaintiff and against all defendants (Civil Code § 54, 54.1, 54.2))

16. Plaintiff realleges and incorporates by reference the allegations contained in all prior
paragraphs of this complaint.

17. Because Defendants violated the Plaintiffs rights under the ADA, they also violated
the California Disabled Persons Act, thus liable for damages. Civil Code § S1(f), 52(a), 54.1(d).

18. Because the violation of the Disabled Persons Act resulted in difficulty, discomfort,
and embarrassment for the plaintiff, the defendants are also responsible for statutory damages,
Le., a civil penalty, at statutory minimum of $4000. See Civil Code § 55.56(a)-(c).

IV, FOURTH CAUSE OF ACTION: GENERAL NEGLIGENCE
(On behalf of plaintiff and against all defendants)

19. Plaintiff realleges and incorporates by reference the allegations contained in all prior
paragraphs of this complaint.

20. Defendants have a general duty and a duty of due care to the disabled plaintiff, arising
under the ADA and Unruh Civil Rights Act and California Disabled Persons Act, to provide
safe, convenient, and accessible facilities to the disabled plaintiff. Their negligent violation of
this duty, as alleged in the preceding paragraphs of this complaint, notably Paragraphs 1 through

12, and also their violation of statutes, namely, 42 U.S. Code § 12101 et seq., and also including
7

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 
10

11

12

14

15

16

17

18

19

20

21

22

24

25

26

27

28

 

 

Case 8:20-cv-01005-JDE Document1 Filed 06/02/20 Page 8of9 Page ID #:8

California Civil Code §§ 51, 52, 54 and 54.1, has caused inconvenience, injury and damage as
alleged, in the amount of at least minimal amounts of damages allowed by applicable statutes,
the exact amount to be determined at the trial.

WHEREFORE, Plaintiff prays that this court award damages and provide relief
against all named Defendants, jointly and severally, as follows:

1. For mandatory injunctive relief, compelling the named defendants jointly and severally
to comply with the Americans with Disability Act and the California Unruh Civil Rights Act,
fully correcting all violations of the requirements of these laws, within six months of being
served with process, namely, summons and complaint, in this action, and that said Defendants be
required to report to Plaintiff and also to the court of actual status of correction of the defects
charged in this complaint, on the next day after the six month period is done.

2. For damages under the Unruh Civil Rights Act and/or the California Disabled Persons
Act where applicable, which statutes provide for actual damages and a statutory minimum of
$4,000. If the Plaintiff cannot recover under both Unruh and DPA, simultaneously, an election
will be made prior to or at trial, at an appropriate stage in these legal proceedings.

3. For damages for general negligence, in the amount of at least minimal amounts
of damages allowed by applicable statutes, or alternatively $4000, the exact amount to be
determined at trial.

4. For reasonable attorneys’ fees, litigation expenses and costs of suit, pursuant to 42 U.S.
Code § 12205; Cal Civil Code $§ 52 and 54.3 and Cal Code of Civil Procedure § 1021.5.

Hf

tif
8

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 
10

li

12

13

13

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:20-cv-01005-JDE Document1 Filed 06/02/20 Page9of9 Page ID#:9

5. For such other and further relief as the court deems just and proper.

LZ

Lindéy Martin, Esq.
Attomey for Plaintiff

DATED: 3 fee AO

9

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 
